DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, “a drip line fluidly coupled to the storage reservoir” should be – a drip line fluidly coupled to the auxiliary storage reservoir--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 20140115958 A1) in view Halacha Yomit (article provided herein, “Turning on sprinklers before Shabbat”, November 20, 2017, http://halachayomit.co.il/en/default.aspx?HalachaID=2425#).
Regarding claim 1, Helene teaches a method of operating a gardening appliance, the
gardening appliance comprising a liner (Fig 3 Item 350- dividing walls) positioned within a cabinet (Fig 2A Item 200- container) and defining a grow chamber, and a grow module (Fig 6 Item 380- rack system) mounted within the liner and defining a plurality of apertures (Fig 9 Item 950- trays) for receiving one or more plant pods, the method comprising: 
adjusting at least one operating parameter of the gardening appliance ([0073]).
Helene is silent as to:
determining an anticipated Sabbath condition at the gardening appliance and a predetermined time until the anticipated Sabbath condition commences; and
adjusting at least one operating parameter prior to commencement of and at the predetermined time prior to the anticipated Sabbath condition.
Halacha Yomit teaches a method of operating a gardening appliance (sprinklers) comprising determining an anticipated Sabbath condition at the gardening appliance (see question section, the anticipated Sabbath is coming up) and a predetermined time until the anticipated Sabbath condition commences (see question, predetermined time is “prior to the onset of Shabbat); and adjusting at least one operating parameter prior to commencement of and at the predetermined time prior to the anticipated Sabbath condition (the user turns on the sprinkler prior to commencement of Shabbat and at some predetermined time before Shabbat, note the claim does not require any automation of determining or adjusting steps, furthermore automatic gardening controls are known in Helene).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sabbath mode religious adjustment to the gardening appliance or Helene as taught by the gardening appliance of Halacha Yomit since adjusting the device at a predetermined time prior the Sabbath is not considered working on the Sabbath and thus allows always the user to obey religious law (see answer section of Halacha Yomit).
Regarding claim 3, modified Helene teaches is silent about wherein the predetermined time is 24 hours or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the predetermined time period 24 hrs or greater, to allow a user to set up Sabbath mode systems the day before Sabbath, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, modified Helene further teaches reducing or disabling a light assembly of the gardening appliance (Helene- [0073, 0079], conditions for Sabbath as per Halacha Yomit).
Regarding claim 5, modified Helene disabling a hydration system of the gardening appliance (Helene- [0073, 0080-0081], conditions for Sabbath as per Halacha Yomit).
Regarding claim 6, modified Helene further teaches a storage reservoir for containing ice or water (Helene- Fig 9 Item 940); and a drip line fluidly coupled to the storage reservoir (Helene- Fig 7 Item 710- irrigation port), the drip line being configured for hydrating plants stored in the grow module during the anticipated Sabbath condition (Helene- [0054], conditions for Sabbath as per Halacha Yomit).
Regarding claim 9, modified Helene further teaches filling the storage reservoir (Helene- Fig 9 Item 940- reservoir) with water prior to commencement of the anticipated Sabbath condition (Helene- [0064], conditions for Sabbath as per Halacha Yomit, i.e. turning on water prior to Sabbath).
Regarding claim 10, modified Helene further teaches initiating a soak operation just prior to commencement of the anticipated Sabbath condition (Helene- [0054-0055], conditions for Sabbath as per Halacha Yomit).
Regarding claim 11, modified Helene further teaches disabling a sealed system of the gardening appliance (Helene- [0079]). Given the broadest reasonable interpretation to include applicant’s specification, a sealed system of the gardening appliance includes a heating, ventilation, and air conditioning (HVAC) system).
Regarding claim 21, Helene teaches a method of operating a gardening appliance (abstract and figs), the gardening appliance comprising a liner (Fig 3 Item 350- dividing walls) positioned within a cabinet (Fig 2A Item 200- container) and defining a grow chamber, and a grow module (Fig 6 Item 380- rack system) mounted within the liner and defining a plurality of apertures (Fig 9 Item 950- trays) for receiving one or more plant pods, a primary water (940) supply for hydrating the one or more plant pods (para 0064), and an auxiliary storage reservoir for containing ice or water (Helene- Fig 9 another  940, see para 0064 there can be multiple reservoirs 940); and a drip line fluidly coupled to the storage reservoir (Helene- Fig 7 Item 710- irrigation port),
the method comprising:
adjusting at least one operating parameter of the gardening appliance ([0073]), wherein adjusting the at least one operating parameter comprises operating the primary water supply to fill the auxiliary storage reservoir with the ice or the water (fig. 9, para 0064).
Helene is silent about determining an anticipated Sabbath condition at the gardening appliance; and adjusting at least one operating parameter of the gardening appliance prior to commencement of the anticipated Sabbath condition.
Halacha Yomit teaches a method of operating a gardening appliance (sprinklers) comprising determining an anticipated Sabbath condition at the gardening appliance (see question section, the anticipated Sabbath is coming up); and adjusting at least one operating parameter prior to commencement of the anticipated Sabbath condition (the user turns on the sprinkler prior to commencement of Shabbat and at some predetermined time before Shabbat, note the claim does not require any automation of determining or adjusting steps, furthermore automatic gardening controls are known in Helene).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sabbath mode religious adjustment to the gardening appliance or Helene as taught by the gardening appliance of Halacha Yomit since adjusting the device at a predetermined time prior the Sabbath is not considered working on the Sabbath and thus allows always the user to obey religious law (see answer section of Halacha Yomit).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Halacha Yomit, as applied to claim 1 above, in further view Bloch (US 20120223661 A1).
Regarding claim 13, modified Helen further teaches a user interface panel (Helene- [0087,0092]).
Modified Helene is silent about deactivating a user interface panel prior to commencement of the anticipated Sabbath condition.
Bloch teaches a method of operating a gardening appliance (para 0038 the system as applied to a landscape watering system for instance) comprising determining a Sabbath condition (para 0025-0029) and disabling devices prior to commencement of the anticipated Sabbath condition (para 0024, Bloch’s control system overrides the normal functionality and fixes the state regardless of user’s physical manipulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the religious control system of the gardening appliance of Bloch into the invention of modified Helene in order to disable devices as needed for Sabbath. It is known in Bloch and Halacha Yomit that work is not permitted on the Sabbath thus the devices would have to be disabled to comply with religious law.
Regarding claim 14, modified Helene a communication module (Helene- [0073]) for receiving external updates or notification.
Modified Helene is silent about disabling a communication module or disabling notification.
Bloch teaches a method of operating a gardening appliance (para 0038 the system as applied to a landscape watering system for instance) comprising determining a Sabbath condition (para 0025-0029) and disabling devices prior to commencement of the anticipated Sabbath condition (para 0024, Bloch’s control system overrides the normal functionality and fixes the state regardless of user’s physical manipulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the religious control system of the gardening appliance of Bloch into the invention of modified Helene in order to disable devices as needed for Sabbath. It is known in Bloch and Halacha Yomit that work is not permitted on the Sabbath thus the devices would have to be disabled to comply with religious law.
Regarding claim 15, modified Helene is silent about: determining a Sabbath end time and instituting a non-Sabbath mode for the gardening appliance automatically upon reaching the determined Sabbath end time.
Bloch teaches a method of operating a gardening appliance (para 0038 the system as applied to a landscape watering system for instance) comprising determining a Sabbath condition (para 0025-0029) determining a Sabbath end time ([0025-0029], [0038]); and instituting a non-Sabbath mode for the gardening appliance automatically upon reaching the determined Sabbath end time ( [0009] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s controllable environment with the further teachings of Bloch’s Sabbath calculating controller in order to create a grow method and apparatus that adheres to religious law.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Halacha Yomit as applied to claim 6 above, and further in view of Johnson (US 10136587 B1) and Musak (US 20040148852 A1).
Regarding claim 7, modified Helene is silent as to providing ice in the storage reservoir positioned above the grow module.
Johnson teaches within the same field of endeavor and reasonably pertinent to the invention an agricultural apparatus and method comprising a storage reservoir positioned above the grow module (Fig 1 Item 30- irrigation reservoir).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Helene’s water reservoir in order to provide a gravity feed irrigation system capable of drip feeding in the absence of power.
Musak teaches within the same field of endeavor and reasonably pertinent to the invention a Christmas tree watering device and method wherein ice is provided in the storage reservoir ([0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s water reservoir with the further teachings of Musak’s ice deposition in order to provide continuous watering to a plant while the ice melts.
Regarding claim 8, modified Helene further teaches wherein providing ice in the storage reservoir comprises:
receiving water from a hydration system; and operating a sealed system to freeze the water and form the ice (Musak- Fig 2 Item 60- ice). The examiner takes Official Notice in regards to the limitations of claim 8. Musak teaches a method of supplying ice to a reservoir attached to the base of a Christmas tree. The already formed ice has to have been frozen from water received from a hydration system (e.g. sink, refrigerator, water line) and frozen in a sealed system (e.g. freezer, ice chest, blast chiller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s water reservoir with the further teachings of Musak’s ice deposition in order to provide continuous watering to a plant while the ice melts.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Helene in view of Halacha Yomit as applied to claim 1 above, and further in view of Thiele (US 20180325043 A1).
Regarding claim 12, modified Helene teaches all of the abovementioned claim 1 and further teaches a window (Helene- [0058]).
Modified Helene is silent as to adjusting the translucency of a door of the gardening appliance.
Thiele teaches within the same field of endeavor and reasonably pertinent to the invention a planter apparatus comprising to adjusting the translucency of a door (Fig 2A Item 222- transmissivity-reducing window) of the gardening appliance ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Helene’s window with the further teachings of Thiele’s adjustable translucency in order to limit the growing plant to adverse external conditions.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of record is noted because it pertains to garden timers programmed to omit certain days including Sabbath or Sundays.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619